DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ejection mechanism of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 8, and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Jonkel et al. (1,750,310).
 	Jonkel shows a magazine that stores multiple elements 20 which each have a respective shaft 22 and a respective head 21.  The magazine includes a cylinder 10 defining a shell surface extending about a rotational axis and a groove 11 formed in the shell surface and extending in a helical shape along the shell surface from a groove starting end (see the left side of the groove in figures 1-2) in multiple loops about the rotational axis to a groove outlet end (see the portions of the groove at the middle portion of the cylinder 10 in figures 1-2).  The groove has a width and depth sufficient to receive the shaft of each respective element therein in a position in which the respective shaft extends toward the interior of the cylinder while the respective head, having a cross-sectional dimension larger than the width of the groove, protrudes from the groove radially outwardly with respect to the rotational axis.  The groove has an edge oriented to the rotational axis so as to form an angle greater than zero degrees and less than or equal to ninety degrees.  
	In operation, a first element 20 of a number of elements in a stored position at a first location of the groove 11 adjacent the groove starting end.  At the first location of the groove, the shaft of the first element is received in the groove while the head of the first element protrudes from the groove radially outwardly with respect to the rotational axis.  At least one additional element 20 of the number of elements is stored in a stored position at a respective additional location of the groove (for example, a location closer to the center of the cylinder 10). In the stored position at the respective additional location of the groove the shaft of the respective additional element is received in the groove while the head of the respective additional element protrudes from the groove radially outwardly with respect to the rotational axis.
 	As described above, Jonkel shows all the structure required by claims 1 and 8 and operates with all the structure required by claim 10.
Allowable Subject Matter
Claims 2-7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651